NO. 07-03-0049-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

NOVEMBER 24, 2003

______________________________


TEXAS FARM BUREAU MUTUAL INSURANCE COMPANY
AND STEVE AND PATTI JONES, APPELLANTS

V.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, APPELLEE


_________________________________

FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

NO. 2002-593,144; HONORABLE PAULA LANEHART, JUDGE

_______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.
ON JOINT MOTION TO DISMISS
	Prior to submission of the merits of this appeal, appellants Texas Farm Bureau
Mutual Insurance Company and Steve and Patti Jones and appellee State Farm Mutual
Automobile Insurance Company filed a joint motion to dismiss representing they have
reached an agreement to settle and compromise their differences and no longer wish to
appeal.  Tex. R. App. P. 42.1(a)(2)(A).  We grant the motion and pursuant to the parties'
request, costs are to be assessed against he party incurring them.  Cf.  Tex. R. App. P.
42.1(d).  Having dismissed the appeal at the request of the parties, no motion for rehearing
will be entertained and our mandate will issue forthwith.
						Don H. Reavis
						    Justice


ef/>
   
   
   
   
   
   
  







NO.  07-10-0371-CV
                                                             
                                                   IN
THE COURT OF APPEALS
 
                                       FOR THE
SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                      PANEL
B
 
                                                            OCTOBER
12, 2010
                                            ______________________________
 
 
                                                  IN RE ANASTACIO VASQUEZ, 
                                                                                                            Relator
 
                                            ______________________________
 
                                       Original
Proceeding for Writ of Mandamus
                                           _______________________________
 
Before
QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
            Pending before this court is the application of Anastacio Vasquez for a writ of mandamus. He requests that
we compel the Lamb County 154th District Court to order Lamb County
Stephanie Chester District Clerk to send relator the
transcriptions of the Court Reporters notes of relators
first and second trials under the same cause number 2932.   We deny the application for the following
reason. 
First, to
the extent that Vasquez asks us to order the district court to order the district
clerk to send him transcriptions of his trials, we cannot.   When a trial court has yet to act on a
matter, authority entitles us only to order the court to act; it does not allow
us to order it to make a particular decision. 
O'Donniley v. Golden, 860 S.W.2d
267, 269 (Tex. App.Tyler 1993,
orig. proceeding).   Thus, we
cannot direct the trial court to grant Vasquez' motion allegedly pending in the
district court.
Second,
Vasquez cites us no authority illustrating that the district court clerk is
required to forward the aforementioned records to him or that the district
court has the authority to so order the clerk. 
Thus, he has not satisfied his burden to prove his entitlement to
mandamus relief. 
Accordingly,
the application for writ of mandamus pending before this 
court is denied.
Brian Quinn 
Chief Justice